Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the Hewlett-Packard Company 2011 Employee Stock Purchase Plan of our reports dated December 15, 2010, with respect to the consolidated financial statements and schedule of Hewlett-Packard Companyand the effectiveness of Hewlett-Packard Company's internal control over financial reporting included inits Annual Report (Form 10-K) for the year ended October 31, 2010, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP San Jose, California April 27, 2011
